Citation Nr: 0814023	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the administrative decision of August 29, 1974, which 
determined that the veteran's motor vehicle accident of May 
3, 1973 was due to his own willful misconduct, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from June 1964 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The evidence which was of record at the time of the 
August 29, 1974 decision included service department records 
showing that the veteran's May 3, 1973 motor vehicle accident 
injuries had been officially determined by the service 
department to have been incurred in the line of duty.  

2.  The facts did not show in August 1974 that the service 
department's finding that the veteran's injuries were 
incurred in the line of duty and not the result of his own 
willful misconduct was patently inconsistent with the 
requirements of laws administered by VA.


CONCLUSION OF LAW

The RO's administrative decision of August 29, 1974, which 
determined that the veteran's motor vehicle accident of May 
3, 1973 was due to his own willful misconduct, was clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is whether there 
was clear and unmistakable error (CUE) in an August 1974 RO 
administrative determination.  CUE claims must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  38 C.F.R. § 20.1403(b).  
Therefore, a remand for application of the VCAA is not 
required.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc) (VCAA not applicable to CUE claim).  In any 
event, as the Board has fully granted the veteran's claim 
that there was CUE in the August 1974 RO determination that 
the veteran's motor vehicle accident was due to his own 
willful misconduct, any potential failure of VA in fulfilling 
its duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

The provisions of 38 C.F.R. § 3.105(a) indicate that previous 
determinations which are final and binding, including line of 
duty determinations, well be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purposes of authorizing benefits, the 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran claims that the RO committed clear and 
unmistakable error (CUE) when it found that his May 3, 1973 
motor vehicle accident was the result of his own willful 
misconduct and therefore not in the line of duty.  

The provisions of 38 C.F.R. § 3.1(m) (1975) indicate that 
"in line of duty" means an injury or disease incurred or 
aggravated during a period of active service unless such 
injury or disease was the result of the veteran's own willful 
misconduct.  A service department finding that injury, 
disease, or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  

The provisions of 38 C.F.R. § 3.1(n) indicate that "willful 
misconduct" means an act involving conscious wrongdoing or 
known prohibited action (malum in se or malum prohibitum).  A 
service department finding that injury, disease, or death was 
not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and requirements of laws 
administered by VA.

In this case, the service department found in March 1974 that 
the cause of the veteran's May 3, 1973 accident was in line 
of duty, and that disability resulting from that accident was 
not due to intentional misconduct or willful neglect.  

In light of 38 C.F.R. § 3.1, VA could only have found willful 
misconduct and not in the line of duty if it found that the 
service department findings were patently inconsistent with 
the facts and requirements of laws administered by VA.  VA 
made no such finding in August 1974, and no basis for such 
finding existed then based on the evidence then of record.  
Accordingly, the August 1974 administrative decision was 
clearly and unmistakably erroneous, and so it must be 
reversed.  38 C.F.R. § 3.105.  

The evidence before the RO in May 1973 revealed a conflict in 
the evidence as to whether alcohol was involved in the motor 
vehicle accident.  In the emergency room after the accident, 
the veteran was disoriented, combative, and incoherent, but 
he had had a massive scalp avulsion injury, diplopia, a 
contusion to his orbit, probable ethmoid and orbit floor 
fractures, and post-concussion labyrinthitis as a consequence 
of the accident.  Alcohol had been smelled on his breath.  A 
blood alcohol test on May 3, 1973 after the accident had 
revealed 1.85% mg blood alcohol content.  

During the hospitalization which ensued, the veteran was put 
on a cardiac monitor because he related a history of passing 
out episodes which were felt to be possibly due to cardiac 
arrhythmia.  A consultant indicated that the veteran had 
stated that he had been driving to work the morning of May 3 
when he noticed some fluttering of his heart twice.  The 
second time, he looked at his tachometer and felt he was 
going somewhere between 50 and 55 miles per hour.  (The speed 
limit was 65 miles per hour according to the accident 
report.)  He looked up and as he did, his vision gradually 
closed in from all sides and he lost consciousness.  That is 
when the motor vehicle accident occurred.  The consultant's 
impression was possible syncopal episode.

Four days after the accident, the veteran's section commander 
had attributed the veteran's accident to driver carelessness 
and possible influence of alcohol.  He felt that excessive 
speed had caused the veteran to lose control of the vehicle.
 
In October 1973, the veteran indicated that several days 
prior to the accident, he began experiencing heart flutters 
and dizzy spells.  He had called the hospital on about May 1.  
They told him to come in, checked him over, including with an 
EKG, and said there did not appear to be anything wrong with 
him and to come in again if it continued any worse.  The 
veteran indicated that he had had a couple of beers at his 
mother's house the night before the 7am motor vehicle 
accident.  The following morning, he was returning to base 
when he again felt dizzy and had heart flutter.  He pulled 
off to the right of the road.  The next thing he remembered 
was being approached by a state policeman, who checked him 
out and told him to proceed.  Before he drove off, he got out 
of the car and walked around it while the policeman was still 
there.  After driving off, he remembered coming to a bridge 
when he started to get heart flutters and dizziness.  The 
bridge is near where the accident occurred, the accident 
report indicates.  The investigating officer noted that there 
had in fact been emergency room treatment with an EKG on 
April 30, 1973.  

The report from the trooper who saw the veteran several 
minutes before the accident is dated in October 1973.  The 
trooper indicated that he had found the veteran asleep in his 
vehicle along the side of Highway 460 a few minutes before 
the accident, and ran a check on the veteran because he had a 
weapon.  After the check, the trooper let the veteran 
proceed.  The trooper emphasized that he would not have let 
the veteran proceed if there had been any indication of his 
being under the influence of alcohol.  

The deputy sheriff who wrote the accident report in May 1973 
indicated in October 1973 that to his knowledge, there was no 
evidence of alcohol being involved and that excessive speed 
was the sole cause.  

The line of duty investigating officer noted that in favor of 
a finding that alcohol was a factor was the blood alcohol 
test.  Facts indicating that alcohol was not a factor were 
the statements from the 2 law officers involved, particularly 
the trooper who observed the veteran minutes before the 
accident, because it was felt that he would have definitely 
recognized someone who was under the influence of alcohol.  
The investigating officer also noted that the veteran's 
statements about experiencing heart flutters and dizziness 
had been confirmed by medical records including on April 30, 
1973, before the accident.  Therefore, the final 
determination was in line of duty.  

The service department's finding that the veteran's May 3, 
1973 motor vehicle accident was in the line of duty and not 
the result of his own willful misconduct was not patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  The facts indicated that the veteran had 
consumed alcohol.  However, they did not patently compel the 
conclusion that the veteran's accident was the result of his 
own willful misconduct, and the service department determined 
that his accident was in the line of duty and not the result 
of willful misconduct.  The service department's 
determination must stand for VA purposes, since its 
determination was line of duty and that determination was not 
patently inconsistent with the requirements of laws 
administered by VA.  In light of 38 C.F.R. § 3.1, VA could 
only have found willful misconduct and not in the line of 
duty if it found that the service department findings were 
patently inconsistent with the facts and requirements of laws 
administered by VA.  VA made no such finding in August 1974.  
Therefore the RO's August 1974 determination that the 
accident was the result of the veteran's own willful 
misconduct must be reversed.


ORDER

The August 1974 RO administrative determination that the 
veteran's motor vehicle accident of May 3, 1973 was due to 
his own willful misconduct is reversed.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


